NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response B, received on 20 July 2021, has been entered into record.  

Response to Arguments
Applicant’s arguments, filed 20 July 2021, with respect to claims 1-20 have been fully considered and are persuasive.  The rejection of 16 June 2021 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on 20 July 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,621,349 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Although the prior art of record (such as Saxe et al. (US Patent 9,690,938 B1 and Saxe hereinafter)) teaches receiving a feature vector comprising a plurality of features derived from a file (col. 4, lines 25-37; col. 5, lines 28-30); determining, by a machine learning model using the feature vector, that the file comprises malicious code (col. 3, lines 11-15; col. 5, lines 28-30); preventing, based on the determining, the file from being accessed or executed (col. 18, lines 8-; wherein the machine learning model is generated by: hashing, each of a plurality of features in a feature set, to result in a corresponding identifier value, wherein the feature set is generated from a sample and the sample includes at least a portion of a file (col. 21, lines 1-11, 22-24; Figure 8), Zhou et al. (US 2013/0291111 A1 and Zhou hereinafter) teaches generating, using the index vectors (feature vectors), a training dataset (training models) (0117, lines 13-16; 0399, lines 15-20); training, using the training dataset, the machine learning model using the training dataset (0399, lines 9-20), none of the prior art of record alone or in combination teaches indexing, based on the hashing, one or more hashed features to generate a plurality of index vectors, wherein values in the index vector are populated based on the identifier values.

The closest prior art made of record are:
Saxe discloses a system and method for machine learning based malware detection.
Zhou discloses a system and method for program identification based on machine learning.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bhatkar et al. (US Patent 10,007,786 B1) discloses a system and method for detecting malware.
Cabot et al. (US Patent 9,197,665 B1) discloses a system and method for similarity search and malware prioritization.
Harang (US 2016/0226890 A1) discloses a system and method for performing intrusion detection with reduced computing resources.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH SU whose telephone number is (571)270-3835.  The examiner can normally be reached on 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.